Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention, including an adjustable coaxial cable compression tool:
in regard to claim 1, where the limitations of a second moveable guideway plate, rotatably attached to the body on a second side of the die support recess of the body, opposite the first side of the die support recess of the body, whereby the second moveable guideway plate rotatably fits flush with the die support recess, and whereby the flush rotations of the second moveable guideway plate and die block are opposite rotational directions, respectively;
in regard to claim 12, where the limitations of a second moveable guideway plate, rotatably attached to the body on a second side of a die support recess of the body, whereby the second moveable guideway plate rotatably fits flush with the die support recess, and wherein the first side and second side are opposite sides of the die support recess, whereby the flush rotations of the second moveable guideway plate and die block are opposite rotational directions, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 22, 2021